Citation Nr: 0628361	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-02 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for service-connected left arm ulnar neuropathy.  

2. Entitlement to a rating higher than 10 percent for 
service-connected right knee disability with residuals of 
torn medial meniscus and degenerative joint disease.


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, had active service from 
June 1985 to October 1986, from June 1989 to May 1990, from 
March 1, 1991 to March 4, 1991, and from December 2000 to 
April 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in April 2003 and January 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  

In the April 2003 rating decision, the RO granted service 
connection for left arm ulnar neuropathy and assigned an 
initial rating of 10 percent rating.  In the rating decision 
in January 2004, the RO denied the claim for increase for the 
right knee disability. 

In August 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

On the claim for increase for left arm ulnar neuropathy, in 
October 2002, a private doctor stated that the veteran was 
experiencing loss of strength and decreased sensation in his 
left arm.  On VA examination in February 2003, there was 
evidence of sensory loss and functional loss.  In August 
2004, the veteran testified that he has problems with the 
fourth and fifth fingers of his left hand and loss of 
sensation in the entire left upper extremity. 



On the claim for increase for the right knee, on VA 
examination in December 2003, the examiner reported that 
range of motion was limited by pain and that the pain had the 
major functional impact.  In August 2004, the veteran 
described worsening limitation of motion and knee pain. 

As the current findings are inadequate to rate the left arm 
ulnar neuropathy under 38 C.F.R. § 4.124a, Diagnostic Code 
8616, and the right knee under 38 C.F.R. §§ 4.40. 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5260, and 5261, the Board 
determines that additional evidentiary development is 
required pursuant to the duty to assist, § 3.159 (c)(4).  
Accordingly, the case is REMANDED for the following action:
1. Ensure VCAA compliance.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Schedule the veteran for a VA 
neurological examination to include 
EMG/NCV studies to determine the present 
level of ulnar neuropathy in the left 
upper extremity.  The claims folder must 
be made available to the examiner for 
review. The examiner is asked to describe 
the following: 

Whether there is severe incomplete 
or complete paralysis of the ulnar 
nerve, including a "griffin claw" 
deformity due to contracture of the 
ring and little fingers, marked 
atrophy in the dorsal interspace and 
the thenar and hypothenar eminences, 
loss of extension of the ring and 
little fingers, or the inability to 
spread the fingers or abduct the 
thumb; or weakness of flexion of the 
wrist. 




3. Schedule the veteran for a VA 
orthopedic examination to determine the 
degree of right knee impairment. The 
claims file must be made available for 
review by the examiner.  The examiner is 
asked to describe the following:

Recurrent subluxation or lateral 
instability; and the range of motion 
in degrees of flexion and extension; 
and, any functional loss due to 
pain, weakness, or fatigue, if 
feasible, in additional degrees of 
loss of flexion or extension. 

4. After the above development is 
completed, adjudicate the claims.  If any 
claim is denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


